Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2009/0140612 A1) in view of Rocca et al (US 2017/0055056 A1).
Regarding claim 1, Ikeuchi et al disclose a sensor interface comprising: a first cantilever beam bundle comprising at least one resonator and a first output terminal (Ikeuchi; Fig 7; Para [0055]; upper side beam bundle of resonator connected to a top side output terminal); a second cantilever beam bundle comprising at least one resonator and a second output terminal (Ikeuchi; Fig 7; Para [0055]; lower side beam bundle of resonator connected to a lower side output terminal); and an amplifier (Ikeuchi; Fig 7; 53 and 54 is interpreted as amplifier) comprising a first input terminal electrically connected to the first output terminal of the first cantilever beam bundle (Ikeuchi; Fig 7; top side output terminal connected to a negative terminal of 53) and a second input terminal electrically connected to the second output terminal of the second cantilever beam bundle (Ikeuchi; lower side output terminal connected to a negative terminal of 54); but do not expressly disclose a differential amplifier. However, in the same field of endeavor, Rocca discloses a device comprising a differential amplifier to amplify an array of sensor (Rocca et al; Fig 1; differential amplifier 9). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use differential amplifier taught by Rocca to process the signal outputted by the array taught by Ikeuchi. The motivation to do so would have been to provide a plurality of options to the user of audio device.

Regarding claim 4, Ikeuchi in view of Rocca disclose the sensor interface of claim 1, disclose wherein each of the at least one resonator of the first cantilever beam bundle and each of the at least one resonator of the second cantilever beam bundle comprises a sensor configured to generate an electrical signal when the respective resonator vibrates (Ikeuchi et al; Fig 7; vibration signal from resonator to amplifier; Para [0015]).

Regarding claim 15, Ikeuchi in view of Rocca disclose the sensor interface of claim 1, wherein the differential amplifier comprises a first output terminal and a second output terminal (Ikeuchi; output terminal of 53 is interpreted as first output terminal and output terminal of 54 is interpreted as second output terminal; amplifier 53 and 54 is interpreted as differential amplifier).

Regarding claim 16, Ikeuchi in view of Rocca disclose the sensor interface of claim 15, wherein the differential amplifier comprises at least one circuit element electrically connected to the first input terminal and the first output terminal (Ikeuchi; Fig 7; circuit element 53), and wherein the first input terminal is a positive input terminal and the first output terminal is a negative output terminal, or the first input terminal is a negative input terminal and the first output terminal is a positive output terminal (Ikeuchi; Fig 7; first terminal is negative input terminal of 53 and output terminal is positive output terminal).

Regarding claim 17, Ikeuchi in view of Rocca disclose the sensor interface of claim 16, wherein the at least one circuit element is one of a resistor, a capacitor, and a diode (Ikeuchi; Fig 7; resistor Rf).

Regarding claim 18, Ikeuchi in view of Rocca disclose the sensor interface of claim 1, but do not expressly disclose further comprising: at least one circuit element electrically connected to the first output terminal of the first cantilever beam bundle and the first input terminal of the differential amplifier. However, in the same field of endeavor, Rocca discloses a sensor further comprising: at least one circuit element electrically connected to the first output terminal of the first cantilever beam bundle and the first input terminal of the differential amplifier (Rocca; Fig 1; resistance 12 is electrically connected to output of 5 and input of 9). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use circuit element taught by Kang’119 to fix the resonators taught by Ikeuchi to the support member. The motivation to do so would have been to improve the strength of the signal travelling through the signal path.

Regarding claim 19, Ikeuchi in view of Rocca disclose the sensor interface of claim 1, wherein the first cantilever beam bundle comprises a plurality of resonators, wherein each of the plurality of resonators comprises a support member, and wherein the support members of the plurality of resonators have same length and are configured to vibrate based on sound (Ikeuchi; Para [0015][0044]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2009/0140612 A1) in view of Rocca et al (US 2017/0055056 A1) and further in view of Kang et al (US 2019/0072635 A1)
Regarding claim 2, Ikeuchi in view of Rocca disclose the sensor interface of claim 1, but do not expressly disclose wherein a resonance frequency of the at least one resonator of the first cantilever beam bundle is different from a resonance frequency of the at least one resonator of the second cantilever beam bundle. However, in the same field of endeavor, Kang et al ‘635 disclose a sensor wherein a resonance frequency of the at least one resonator of the first cantilever beam bundle is different from a resonance frequency of the at least one resonator of the second cantilever beam bundle (Kang et al’635; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use subarray feature taught by Kang for the resonators taught by Ikeuchi. The motivation to do so would have been to increase the bandwidth of the detection sensor.

Regarding claim 3, Ikeuchi in view of Rocca disclose the sensor interface of claim 1, but do not expressly disclose wherein a frequency band of a signal filtered by the first cantilever beam bundle is different from a frequency band of a signal filtered by the second cantilever beam bundle. However, in the same field of endeavor, Kang et al’635 disclose a sensor wherein a frequency band of a signal filtered by the first cantilever beam bundle is different from a frequency band of a signal filtered by the second cantilever beam bundle (Kang et al’635; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use subarray feature taught by Kang’635 for the resonators taught by Ikeuchi. The motivation to do so would have been to improve the quality of the signal outputted by the detection sensor.

Claim(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2009/0140612 A1) in view of Rocca et al (US 2017/0055056 A1) and further in view of Kang et al’506 (US 2018/0097506 A1).
Regarding claim 5, Ikeuchi in view of Rocca disclose the sensor interface of claim 4, but do not expressly disclose wherein the sensor comprises an upper electrode, a piezoelectric material layer, and a lower electrode. However, in the same field of endeavor, Kang et al’506 disclose a sensor wherein the sensor comprises an upper electrode, a piezoelectric material layer, and a lower electrode (Kang et al’506; Fig 3A; upper electrode 12c piezo 12b and lower electrode 12a). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use feature taught by Kang’506 as electrode for the resonators taught by Ikeuchi. The motivation to do so would have been to improve the resistance of the electrode connection part.

Regarding claim 6, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 5, wherein the upper electrode of the at least one resonator of the first cantilever beam bundle is electrically connected to the first input terminal of the differential amplifier (Ikeuchi; Fig 7; Para [0044] electrodes of upper side beams electrodes connected to wire to negative input of 53), and wherein the upper electrode of the at least one resonator of the second cantilever beam bundle is electrically connected to the second input terminal of the differential amplifier (Ikeuchi; Fig 7; Para [0044] electrodes of lower side beams electrodes connected to wire to negative input of 54).

Regarding claim 7, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 5, wherein the upper electrode of the at least one resonator of the first cantilever beam bundle is electrically connected to the first input terminal of the differential amplifier (Ikeuchi; Fig 7; Para [0044] wire connecting upper beams electrodes to negative input of 53), and wherein the lower electrode of the at least one resonator of the second cantilever beam bundle is electrically connected to the second input terminal of the differential amplifier (Ikeuchi; Fig 7; Para [0044] electrodes of lower side beams electrodes connected to wire to negative input of 54).

Regarding claim 8, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 5, but do not expressly disclose wherein the upper electrode, the piezoelectric material layer, and the lower electrode have a same length. However, in the same field of endeavor, Kang et al’506 disclose a sensor wherein the sensor comprises an upper electrode, a piezoelectric material layer, and a lower electrode (Kang et al’506; Fig 3A; upper electrode 12c piezo 12b and lower electrode 12a have same length). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use feature taught by Kang’506 as electrode for the resonators taught by Ikeuchi. The motivation to do so would have been to improve the resistance of the electrode connection part.

Regarding claim 9, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 5, but do not expressly disclose wherein a length of one of the upper electrode, the piezoelectric material layer, and the lower electrode is different from lengths of remaining ones of the upper electrode, the piezoelectric material layer, and the lower electrode. However, in the same field of endeavor, Kang et al’506 disclose a sensor wherein a length of one of the upper electrode, the piezoelectric material layer, and the lower electrode is different from lengths of remaining ones of the upper electrode, the piezoelectric material layer, and the lower electrode (Kang et al’506; Para [0056]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use feature taught by Kang’506 as electrode for the resonators taught by Ikeuchi. The motivation to do so would have been to improve the reduction of size of the sensor.

Regarding claim 10, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 5, wherein each of the at least one resonator of the first cantilever beam bundle and each of the at least one resonator of the second cantilever beam bundle comprises a support member configured to vibrate based on sound (Ikeuchi; Para [0044]), and wherein the lower electrode is disposed on the support member (Ikeuchi; Para [0044]).

Regarding claim 11, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 10, wherein a length of the support member of the at least one resonator of the first cantilever beam bundle and a length of the support member of the at least one resonator of the second cantilever beam bundle are same (Ikeuchi.; Para 0055]; beam 5 on upper side has same length as beam on opposite side of the transversal beam).

Regarding claim 12, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 10, wherein the support member is a cantilever (Ikeuchi.; Para 0055])

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2009/0140612 A1) in view of Rocca et al (US 2017/0055056 A1) and further in view of Kang et al’506 (US 2018/0097506 A1) and further in view of Kang et al (US 2019/0200119 A1).
Regarding claim 13, Ikeuchi in view of Rocca and further in view of Kang et al’506 disclose the sensor interface of claim 10, but do not expressly disclose wherein each of the at least one resonator of the first cantilever beam bundle and each of the at least one resonator of the second cantilever beam bundle comprises a fixing member configured to fix one end of the support member. However, in the same field of endeavor, Kang et al’119 disclose a sensor wherein each of the at least one resonator of the first cantilever beam bundle and each of the at least one resonator of the second cantilever beam bundle comprises a fixing member configured to fix one end of the support member (Kang et al’119; Fig 10; fixing member 370). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use fixing member taught by Kang’119 to fix the resonators taught by Ikeuchi to the support member. The motivation to do so would have been to reduce vibration noise.

Regarding claim 14, Ikeuchi in view of Rocca and further in view of Kang et al’506 and further in view of ang et a’119 disclose the sensor interface of claim 13, but do not expressly disclose wherein a length of the fixing member of the at least one resonator of the first cantilever beam bundle and a length of the fixing member of the at least one resonator of the second cantilever beam bundle are different from each other. However, in the same field of endeavor, Kang et al’119 disclose a sensor wherein a length of the fixing member of the at least one resonator of the first cantilever beam bundle and a length of the fixing member of the at least one resonator of the second cantilever beam bundle are different from each other (Kang et al’119; Fig Para [0045]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use fixing member taught by Kang’119 to fix the resonators taught by Ikeuchi to the support member. The motivation to do so would have been to reduce vibration leakage.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2009/0140612 A1) in view of Rocca (US 2017/0055056 A1) and further in view of Park et al (US 2019/0028799 A1).
Regarding claim 20, Ikeuchi et al disclose a sound processing device comprising:
a sensor interface (Ikeuchi; Fig 7), the sensor interface comprising: a first cantilever beam bundle comprising at least one resonator and a first output terminal (Ikeuchi; Fig 7; Para [0055]; upper side beam bundle of resonator connected to a top side output terminal); a second cantilever beam bundle comprising at least one resonator and a second output terminal (Ikeuchi; Fig 7; Para [0055]; lower side beam bundle of resonator connected to a lower side output terminal); and a amplifier (Ikeuchi; Fig 7; 53 and 54 is interpreted as amplifier) comprising a first input terminal electrically connected to the first output terminal of the first cantilever beam bundle (Ikeuchi; Fig 7; top side output terminal connected to a negative terminal of 53) and a second input terminal electrically connected to the second output terminal of the second cantilever beam bundle (Ikeuchi; lower side output terminal connected to a negative terminal of 54); but do not expressly disclose a differential amplifier and a processor configured to process an output signal of the sensor interface. However, in the same field of endeavor, Rocca discloses a device comprising a differential amplifier to amplify an array of sensor (Rocca et al; Fig 1; differential amplifier 9). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use differential amplifier taught by Rocca to process the signal outputted by the array taught by Ikeuchi. The motivation to do so would have been to provide a plurality of options to the user of audio device. Moreover, in the same field of endeavor, Park et al disclose a device a processor configured to process an output signal of the sensor interface (Park et al; Para [0102]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use processor taught by Park to process the signal outputted by the array taught by Ikeuchi. The motivation to do so would have been to display the signals to the user.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi (US 2009/0140612 A1) in view of Rocca (US 2017/0055056 A1) and further in view of Kang et al (US 2019/0072635 A1).
Regarding claim 21, Ikeuchi et al disclose a sensor interface comprising: a first cantilever beam bundle comprising a plurality of resonators and a first output terminal (Ikeuchi; Fig 7; Para [0055]; upper side beam bundle of resonator connected to a top side output terminal); a second cantilever beam bundle comprising a plurality of resonators and a second output terminal (Ikeuchi; Fig 7; Para [0055]; lower side beam bundle of resonator connected to a lower side output terminal); and an amplifier (Ikeuchi; Fig 7; 53 and 54 is interpreted as amplifier) comprising a first input terminal electrically connected to the first output terminal of the first cantilever beam bundle (Ikeuchi; Fig 7; top side output terminal connected to a negative terminal of 53) and a second input terminal electrically connected to the second output terminal of the second cantilever beam bundle (Ikeuchi; lower side output terminal connected to a negative terminal of 54), but do not expressly disclose an differential amplifier; wherein a first frequency band of a signal filtered by the first cantilever beam bundle is different from a second frequency band of a signal filtered by the second cantilever beam bundle. However, in the same field of endeavor, Rocca discloses a device comprising a differential amplifier to amplify an array of sensor (Rocca et al; Fig 1; differential amplifier 9). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use differential amplifier taught by Rocca to process the signal outputted by the array taught by Ikeuchi. The motivation to do so would have been to provide a plurality of options to the user of audio device. Moreover, in the same field of endeavor, Kang et al ‘635 disclose a sensor wherein a first frequency band of a signal filtered by the first cantilever beam bundle is different from a second frequency band of a signal filtered by the second cantilever beam bundle (Kang et al’635; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use subarray feature taught by Kang for the resonators taught by Ikeuchi. The motivation to do so would have been to increase the bandwidth of the detection sensor.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        



/MATTHEW A EASON/Primary Examiner, Art Unit 2651